Per Curiam. The procedural background in this matter is set forth in our per curiam opinion delivered on July 16, 1998. Sublett v. State, 334 Ark. 226, 969 S.W.2d 666 (1998). Attorney Kenneth G. Fuchs, counsel for appellant Dennis Sublett, was ordered to appear before this court on September 10, 1998, to show cause why he should not be held in contempt for his failure to file Mr. Sublett’s brief in a timely manner. Mr. Fuchs appeared on that date, entered a plea of guilty to the contempt citation, and accepted full responsibility for fading to file the appellant’s brief.  Based on the foregoing, we hold that Mr. Fuchs is in contempt for failing to file Mr. Sublett’s brief in a timely manner, and we fine him $250.00. A copy of this order will be forwarded to the Committee on Professional Conduct.